Citation Nr: 1046202	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
eczema with tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina.  The issue before the Board was 
remanded in September 2007 and June 2009 for further evidentiary 
and procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand and that it 
may therefore proceed with a decision at this time.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge 
in May 2007; a transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  Prior to May 9, 2006, the competent and credible evidence is 
in relative equipoise as to whether service-connected eczema with 
tinea pedis has more nearly approximated involvement of five 
percent of his entire body.  

2.  As of May 9, 2006, the competent and credible evidence 
indicates that service-connected eczema with tinea pedis affects 
less than five percent of the Veteran's exposed area and less 
than five percent of his total body area.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, and no 
more, for eczema with tinea pedis have been met for the period of 
the appeal prior to May 9, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

2.  The criteria for an initial compensable rating for eczema 
with tinea pedis as of May 9, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The Veteran's claim for a higher initial rating for eczema with 
tinea pedis arises from his disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in April 2005, October 2005, 
and March 2006 fulfills notice as to the service connection claim 
for a skin disorder as required by the provisions of 38 U.S.C.A. 
§ 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Although some of this notice was sent to the Veteran after the 
August 2005 rating decision which established an initial rating 
for eczema with tinea pedis, it fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after cumulative notice was provided, the case was 
readjudicated and supplemental statements of the case were sent 
to the Veteran in June 2006, March 2009, and July 2010.  As such, 
any error in the timing of the VCAA notice has been rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim); see also Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing a VA examination that is adequate for rating 
purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2 
(2010).  Review of the claims file reveals that the Veteran's 
service treatment records have been associated with the claims 
file, as well as all post-service medical evidence that is 
relevant to the claim decided herein.  He has not identified any 
additional relevant, outstanding evidence that needs to be 
obtained before deciding these claims.  

The record also reflects that the VA has afforded the Veteran 
appropriate VA examination of his service-connected skin 
disability during this appeal.  See 38 C.F.R. § 4.2 (2010); Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Relevant to this 
discussion, some of the VA examinations conducted during this 
appeal did not contain findings pertaining to service-connected 
tinea pedis; there was also no examination of the lower 
extremities on occasion.  However, as discussed in more detail 
below, the Board finds the clinical findings provided in these 
examination reports adequate upon which to make a determination.  
Further, the most recent VA examination conducted in September 
2009 reflects that all areas historically affected by the 
Veteran's eczema and tinea pedis were examined and the report 
contains information relevant to the diagnostic criteria used to 
evaluate his disabilities.  There is also sufficient discussion 
as to the functional impact, if any, of his service-connected 
skin disability and its related symptoms on daily life and 
employment.  Finally, the September 2009 VA examiner had an 
opportunity to review the Veteran's claims file; thus, any 
opinions or conclusions provided reflect consideration of the 
medical history of his disability since service.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims 
decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.  

Compliance with Prior Board Remand(s)

The Board remanded this appeal in September 2007 and June 2009 
for the purpose of obtaining new VA examinations which evaluated 
service-connected eczema and tinea pedis and were adequate for 
rating purposes.  Thereafter, the Veteran was examined in October 
2008 and September 2009.  The October 2008 VA examination did not 
adequately address the Veteran's tinea pedis, nor did it include 
an examination of the Veteran's lower extremities.  However, as 
discussed above, the September 2009 VA examination has been found 
to be adequate for rating purposes.  Thus, it appears that there 
has been substantial compliance with the Board's remands, and it 
may proceed with a determination at this time.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  




Legal Criteria and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected skin 
disabilities.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings pertaining 
to the disabilities at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The 
Board attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran was awarded service-connected compensation benefits 
for eczema with tinea pedis by RO rating decision dated in August 
2005.  A noncompensable (zero percent) initial rating was 
assigned effective August 1, 2005, the date following his 
separation from active duty service.  The Veteran disagreed with 
this initial rating, and this issue is now before the Board for 
appellate review.  

As an initial matter, the Board observes that medical evidence 
reflects that the Veteran has been diagnosed with skin 
disabilities other than those for which service connection was 
awarded, namely, eczema and tinea pedis.  In this regard, VA 
dermatology notes and VA examination reports show that the dorsum 
of the Veteran's right hand is affected by multiple verruca 
(a.k.a. warts) and that a dermatofibroma was observed on his left 
upper shoulder.  When a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In the present case, the medical evidence of 
record clearly identifies what skin disorders affect what part(s) 
of the body.  As such, the Board will not consider any symptoms 
associated with verruca or dermatofibroma in rating the Veteran's 
skin disability.  See id.  

The Veteran's eczema with tinea pedis has been rated as 
noncompensable pursuant to Diagnostic Code 7806.  This diagnostic 
code applies to dermatitis or eczema, and warrants a 
noncompensable rating when less than 5 percent of the entire body 
or exposed areas are affected, and; no more than topical therapy 
are required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 10 percent rating is warranted when at 
least 5 percent, but less than 20 percent of the entire body or 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a duration of less than six weeks during the past 
12-month period.  Id.  Ratings in excess of 10 percent require 
evidence that more than 20 percent of the entire body or exposed 
areas are affected or systemic therapy required for more than six 
weeks during the past 12-month period.  Id.

Applying the above rating criteria to the competent and credible 
evidence of record, the Board concludes that the Veteran is 
entitled to no more than a 10 percent initial rating for eczema 
with tinea pedis for the period of the appeal dated from August 
1, 2005, to May 9, 2006.  In assigning a 10 percent initial 
rating, the Board has relied on the findings contained in the May 
2005 VA examination report.  Specifically, the VA examiner's 
conclusion that service-connected eczema observed on the 
Veteran's upper extremities and legs affected no more than 4.3 
percent of his total body area and that service-connected tinea 
pedis affected less than 1 percent of his total body area.  
Absent information regarding the exact percentage of total body 
area affected by tinea pedis, the May 2005 VA examiner's findings 
could reasonably be interpreted to show that the Veteran meets 
the criteria for a 10 percent rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002) (when a reasonable doubt arises as to an issue 
material to a determination, such doubt will be resolved in favor 
of the claimant).  In this regard, if tinea pedis affected at 
least 0.7 percent of his total body area, the sum of body area(s) 
affected by service-connected skin disabilities would total 5 
percent.  Such evidence, combined with lay evidence that the 
Veteran was using topical therapies on a daily basis, is 
sufficient to establish a compensable level of disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A rating in excess of 
10 percent is not warranted, however, as there is no indication 
that service-connected eczema with tinea pedis affects more than 
20 percent of the entire body or exposed areas are affected or 
systemic therapy required for more than six weeks during the past 
12-month period.  Id.

Medical and lay evidence dated shortly after the May 2005 VA 
examination is relatively silent for any discussion of the 
Veteran's service-connected skin disabilities.  The record 
contains a November 2005 Persian Gulf registry examination in 
which it was noted that the Veteran uses lotisone cream twice 
daily to treat a right forearm rash which manifested during his 
Persian Gulf service.  Such information, however, is either 
duplicative of information already of record or is not relevant 
to the rating criteria as discussed above.  Thereafter, the 
Veteran was reexamined by the VA on May 9, 2006, and it is as of 
this date that the evidence of record supports no more than the 
currently assigned noncompensable (zero percent) rating.  

The May 2006 VA examination report reflects that the Veteran 
reported having a constant, itchy skin condition since Operation 
Desert Storm which, at present, involved the right forearm.  
Treatment included topical triamcinolone and clotrimazole 
lotions.  Objective examination revealed scattered, small dark-
colored papules varying in size which the examiner diagnosed as 
dermatitis affecting approximately three percent of the Veteran's 
total body surface area.  A slightly scaly lesion was also noted 
to be present on the left shoulder.  However, the May 2006 
examiner indicated that this did not represent dermatitis, and a 
January 2007 VA dermatology note reflects that it was later 
determined to be a nonservice-connected dermatofibroma.  

The Board acknowledges that the Veteran indicated at an April 
2006 informal RO conference that his skin disability had worsened 
since the May 2005 VA examination with flaring of his eczema.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must 
address veteran's lay assertions).  However, in determining the 
initial rating to be assigned to his skin disability, the Board 
finds the clinical findings to be more probative than the 
Veteran's lay assertions of severity given that the relevant 
diagnostic criteria focus on the percentage of the body affected 
by a skin disorder and the types and duration of treatment for a 
skin disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(holding that it is the responsibility of the Board to assess the 
credibility and weight to be given to the evidence).  The Veteran 
has not presented any lay evidence as to the percentage of his 
exposed area or total body area affected by eczema or tinea 
pedis.  Rather, his testimony and written statements focus on the 
symptoms associated with his eczema and tinea pedis, including 
itching and redness, and the fact that his symptoms tend to 
worsen during the spring and summer months.  

All effort was made to schedule the Veteran for an examination 
shortly after the April 2006 informal RO conference and during a 
month in which his symptoms were reportedly at their worst (i.e., 
spring and summer).  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  Thus, the May 2006 VA examination findings should be 
adequate for rating purposes.  The Board acknowledges that the 
examiner only discussed findings regarding the Veteran's upper 
extremities despite evidence that eczema had been noted to affect 
both upper and lower extremities at the May 2005 VA examination.  
However, the examination report also reflects that the Veteran 
was given an opportunity to provide his own description of 
symptoms and failed to mention any skin problems affecting his 
lower extremities, or any other part of his body.  There is also 
no evidence that the May 2006 VA examiner conducted an 
examination of the feet for signs of tinea pedis.  However, 
absent any specific mention of such disability by the Veteran, 
the Board finds it reasonable to assume that, at the very least, 
no increase occurred in the total body area affected by tinea 
pedis between the May 2005 and May 2006 VA examination.  

Contemporaneous treatment records dated following the May 2006 VA 
examination continue to show that the Veteran complained of a 
skin rash affecting his right forearm.  He subsequently testified 
at the May 2007 Board hearing that his skin disability had 
extended to include his left arm and neck, and a June 2007 VA 
dermatology note indicates that minimal redness was noted to be 
present on the dorsum of his hands and arms; his dermatitis was 
clear as of a December 2007 dermatology visit.  Unfortunately, 
none of the contemporaneous treatment evidence contains 
sufficient description with which to accurately evaluate the 
percentage of exposed or total body area affected during these 
months.  However, the Board is reminded that the May 2005 VA 
examination found no more than 4.3 percent of his total body was 
affected when his eczema involved his upper and lower 
extremities.  Moreover, the May 2005 VA examination report 
indicates that the Veteran's eczema affected a larger percentage 
of his legs (i.e., ten percent) than his arms (i.e., five 
percent).  Thus, it is reasonable to conclude that the total body 
area involved is far less than 4.3 percent since there is no 
indication that the Veteran complained of lower extremity 
involvement during these months in 2007.  At a minimum, it cannot 
be said that the evidence is in approximate balance as to whether 
the Veteran's eczema with tinea pedis affected at least five 
percent of his exposed or total body area during his apparent 
flare-up in 2007.  

The Veteran was reexamined by the VA in October 2008.  Similar to 
the May 2006 VA examination, the Veteran reported that his skin 
rash only affected his right arm.  Nevertheless, it appears that 
his left arm was also examined because the dermatofibroma 
previously noted on his left shoulder was noted in the 
examination report.  Following a review of the claims file and an 
examination of the Veteran, the examiner concluded that no more 
than one percent of his exposed body was affected by skin 
disability and no more than 3.4 percent of his total body was 
affected.  Once again, even if the Board were to assume that his 
tinea pedis had remained present and stable since the May 2005 VA 
examination, his total body surface area affected still totaled 
less than five percent (i.e., no more than 4.4 percent).  

The Veteran's tinea pedis was finally reevaluated in September 
2009.  The examiner noted that it affected the soles of both feet 
as well as two left toes and three right toes.  Dermatitis was 
also noted on the right forearm, but none was observed on the 
left upper extremity or bilateral lower extremities.  The total 
exposed area affected was deemed to be no more than 1.5 percent, 
and the total body area affected, including tinea pedis, was no 
more than 4 percent.  

In sum, the May 9, 2006, VA examination reflects eczema with 
tinea pedis affecting no more than four percent of the Veteran's 
total body area that is treated continuously with topical 
therapies.  Following such examination, the remaining competent 
evidence of record continues to show eczema with tinea pedis 
affecting less than five percent of the Veteran's exposed area 
and total body area.  Since such symptomatology more nearly 
approximates the criteria contemplated by a noncompensable 
disability rating, the Board finds it appropriate to stage the 
Veteran's initial rating and deny assignment of an initial rating 
in excess of zero percent as of the date of this examination.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, 
Diagnostic Code 7806 directs the Board to consider whether a 
higher rating might be warranted under the diagnostic criteria 
applicable to rating disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805).  
38 C.F.R. § 4.118, Diagnostic Code 7806.  However, the Board 
finds no basis upon which to assign a higher evaluation for these 
skin disabilities as a review of the record, to include the 
medical evidence, fails to reveal any scarring or functional 
impairment, including limitation of motion, associated with 
eczema or tinea pedis to warrant consideration of alternate 
rating codes. 

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, as a preponderance of the 
evidence is against this claim this doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the Veteran's skin 
disability represents exceptional or unusual circumstances with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2010).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted.  Id.  However, the 
Veteran has not presented any evidence that would suggest that a 
noncompensable or 10 percent disability rating, as contemplated 
by the Rating Schedule, do not adequately compensate his 
impairment in earning capacity related to eczema with tinea 
pedis.  Treatment records dated throughout this appeal reflect 
that he has some relief of symptoms associated with topical 
therapies, and he expressly indicated at the October 2008 and 
September 2009 VA examinations that his skin disabilities have 
not interfered in any significant way with his ability to perform 
his part-time job as a mechanics instructor.  
Thus, it appears that the criteria used to evaluate his eczema 
with tinea adequately compensates him for any loss in earning 
capacity, and referral for extra-schedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

An initial disability rating of 10 percent is granted for eczema 
with tinea pedis for the period of this appeal dated prior to May 
9, 2006; an initial compensable rating from May 9, 2006, through 
the present is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


